﻿1.	 On behalf of Mexico I bring you the best wishes of its Constitutional President, Jose Lopez Portillo, for the success of this session of the General Assembly.
7.	The fact that Mr. Mojsov is President of this Assembly guarantees impartiality and efficiency, given his high personal qualities and his country of origin, Yugoslavia, with which we have great affinity in the struggle for a better, more just and equitable world.
8.	In the name of Mexico, 1 also address my greetings to the Secretary-General of the United Nations, Mr. Waldheim, whose efforts to bring about world peace deserve our appreciation.
9.	We also pay tribute to Mr. Hamilton Shirley Amerasinghe, the President of the thirty-first session and our efficient leader in the negotiations on the law of the sea.
10.	We wish to express our most sincere congratulations to the delegations of Viet Nam and Djibouti on the occasion of the admission of their countries to membership of this world Organization. Permit me also to pay a special tribute to the brave Vietnamese people, whose struggle for freedom recalls the heroic feats of the Mexican people throughout their history.
11.	Mexico has supported the United Nations since its foundation in June 1945 the "sovereign Powers' supranational summit for ordering our affairs" — and has supported its principles and purposes, inter alia the maintenance of international peace and security, the development of friendly relations among peoples, equal rights and the self-determination of peoples and international cooperation in solving international economic, social, cultural and humanitarian problems, as well as the other noble goals defined in its original Charter.
12.	Mexico has always been true to those purposes and principles. As President Jos6 Lopez Portillo stated in his first report to the Congress on 1 September 1977:
"The world problems in which we are involved are not just evidence of a transitory and generalized disturbance, but a profound shaking of the present-day structure to its very roots, one that presages great changes in the economy, in culture, in relations among nations, and even among society, Man and Nature."
13.	In the 32 years since its foundation, the United Nations has had its successes and setbacks, it has suffered crises and known fear. It would have been difficult, in the short span of its existence, to alter vested interests and change the psychology of human beings. In the perspective of history, 32 years is but an instant, during which great progress has been achieved by our international community, though much still remains to be done.
14.	Nevertheless, the real problems of man are very often misconstrued and their place is taken by artificial problems. Sometimes some controversies are overemphasized to distract attention from more serious conflicts or else a "smoke-screen" of procedural and unimportant aspects of a question is created to dilute the essential objective of the developing countries, whose only aim should be, on the one hand, their economic, social, political and technological liberation, and, on the other, their physical, geopolitical and even mental decolonization. Therefore it is necessary to evaluate the progress made within the United Nations, suggest possible future options and draw up new formulas to update our world Organization.
15.	Consequently we need: first, to review the United Nations machinery and its functions; secondly, to update the United Nations, that is, deepen its democratic character, a goal sought by the proposal sponsored by Mexico and other countries; thirdly, to use the limited time at our disposal to discuss fundamental questions; and fourthly, to eliminate questions that evade the true problems of the peoples of the world. To achieve these ends, we need positive and concrete evidence of political will on the part of States, a will to take the utmost advantage of the resources at our disposal, not wasting energy or duplicating forums.
16.	From the days of its first revolution in 1810 to its social revolution of 1910, which culminated in the Political Constitution of 1917, Mexico has maintained important ideals, among which are independence, the sovereignty of peoples, respect for the rights of others, decolonization and 
the optimum and sovereign use of natural resources, as well as a more equitable distribution of wealth.
17.	In short, Mexico has stood for peace with liberty, an equitable world economy and universal social justice. We are aware of the fact that such ideals are difficult to attain; but we have patience.
18.	In its international relations, Mexico's position is firm: we have indeed unwaveringly supported the same tried and true principles throughout our history, and we have always endeavoured to make them consistent with our domestic policy.
19.	I now turn to Mexico's current domestic policy. The present public administration, which took office on 1 December 1976, has instituted a series of substantial reforms of the Mexican governmental system.
20.	In essence, these reforms are based on the following factors: first, an important administrative reform, involving a reorganization of the Government, which will in turn organize the country; secondly, a political reform, aimed at streamlining our tried and stable democratic system, the result of the first social revolution of this century; thirdly, a fiscal, financial and monetary reform, which has quickly restored general confidence by reducing the public debt, stimulating national savings, fighting the sickness of our times—inflation-recession-and improving the tax system and promoting exports; fourthly, the organization, to spur production and productivity, of an "Alliance for Production", wherein employees and management, with the collaboration of the State, enter into agreements—the former to exercise self-restraint in the matter of wage increases, and the latter to endeavour to reduce prices and costs, thus forestalling the inflationary spiral; and fifthly, the stimulation of the oil and petrochemical industries, which will ensure Mexico's healthy short-term and long- term development.
21.	In this respect, it is well known that Mexico's proven oil reserves are such that it ranks thirteenth among the 68 oil-producing countries of the world, and if probable reserves are taken into account, it will eventually rank tenth. In May 1977, we produced 1 million barrels a day and we exported one sixth of our production. The reserves-to-production ratio is 27 years, higher than the international rate, aside from any of the expected new discoveries In other words, Mexico will become a relatively important oil producer in the world. At the end of this year, Mexico will be exporting 290,000 barrels per day, after internal consumption has been adequately covered. By 1982, it will be producing large quantities of gas from newly discovered oil fields. In short, Petroleos Mexicanos contributes to the "Alliance for Production" and materially assists the economic liberation of Mexico.
22.	The Sixth factor is that Mexico has also other important sources of energy, and their rational exploitation is currently being studied.
23.	The Seventh factor is the launching of a reform of the agricultural sector through a co-ordination of effort, a reduction of costs to restore the small owner's confidence and .the introduction of guaranteed prices for basic agricultural products.
24.	The Eighth factor is that, through such measures, the production of staple foods for the people of Mexico has been stimulated, and international support has been sought for the establishment of a common fund within the framework of the Integrated Programme for Commodities. With the support of certain Latin American and African countries, an agreement has been reached for the establishment of a fund for the stabilization of coffee.
25.	One of the problems that Mexico shares with other countries in the world is the population explosion, with all its inherent complications. With this in mind, the new administration has established a Ministry for Human Settlements, an Urban Development Commission, the National System for the Full Development of the Family, and the National Co-ordinating Agency for Family Planning.
26.	We seek, in particular, to reduce the population explosion through persuasion, heavily backed by a national education plan designed for the modern world. Old taboos are fought by the use of new methods and our problems, which are the same as in other parts of the world, can be solved since we have the material and human resources to draw on.
27.	Science and technology hold pride of place in my country's aspirations, and during the analysis of the problems of raw materials, development and financing, at the Conference on International Economic Co-operation, known as the North-South dialogue, we insisted on asking for the support of the rich countries in the form of adequate, not obsolete, technology. In my country, this matter is entrusted to an important government agency which keeps in close touch with the universities and technical institutes of Mexico and the world, as well as with the United Nations programmes.
28.	Mexico attaches great importance to the physical and mental health of the Mexican people, in conjunction with social security. In this respect, large-scale programmes are in force, which are closely linked to those of the United Nations.
29.	Thus, I have outlined the way in which the Mexican Government and the new generations in my country are preparing for the advent of the twenty-first century, which is just over the horizon.
30.	A brief description of the essential aims of the domestic policy of the Government of President Jos6 Lopez Portillo, is as follows: first, more and better economic confidence, inside and outside the country; secondly, more and better education; thirdly, more and better production and productivity; fourthly, more and better health; fifthly, more and better family planning; sixthly, more and better fiscal, monetary and financial management; seventhly, a larger and better democratic and social system; eighthly, more and better public administration; ninthly, more and better individual and social justice; and tenthly, more and better international relations.
31.	On the international scene, Mexico has always endorsed certain basic principles which are the result of its history: non-intervention of one State in the domestic affairs of another; the self-determination of peoples; the pacific settlement of disputes, with its complement, the abstention from the threat or use of force; and the sovereign equality of States.
32.	We support the fundamental principles of the Charter of the United Nations, and important documents which define the scope of those principles, such as the Universal Declaration of Human Rights; the Declaration on the Granting of Independence to Colonial Countries and Peoples; the Declaration of Principles of International Law Concerning Friendly Relations and Co-operation among states in accordance with the Charter of the United Nations; and the approved guidelines for the establishment of the new international economic order, whose implementation cannot be postponed.
33.	We also observe the treaties and conventions of an international character, which are an integral part of the Magna Carta of Mexico, as provided for in its article 133.
34.	Furthermore, President Jose Lopez Portillo has stated that his Government will abide by the golden rule of international relations: "Treat others as you would wish to be treated", which is, in other words, the great phrase of Juarez: "Among individuals as among nations alike, the respect for the rights of others means peace".
35.	To summarize, the general framework of Mexico's international policy is as follows: respect for the rights of others and observance of its own historical principles, which in essence coincide with those of the United Nations Charter and other important related documents; and friendship and reciprocity—on an equal basis—with all peoples of earth.
36.	During the resumed thirty-first session of the General Assembly, which concluded its work a few days ago, we noted how the points addressed at the Conference on International Economic Co-operation reverted to their natural forum: the United Nations. We hope that, as a result of this experience, we shall no longer in future have meetings convened for particular reasons or special points of interest, which only serve to district attention and consume the energy required for more urgent purposes.
37.	At the last ministerial meeting of the Conference on International Economic Co-operation in Paris, I had the honour of stating on Mexico's behalf:
"If the Conference had succeeded in helping to provide a more just system of remuneration for the basic products exported by the developing countries, it would have contributed to solving one of the major defects of the present international structure; if it had established solid bases for undertaking a true reform of the international monetary system and of development financing, it would have helped to eliminate a serious cause of tension; if it had effectively facilitated the transfer of technology and access to markets for the industrial products of the developing countries, it would have brought about urgently needed changes in the productive structures of those countries; and, lastly, if it had considered national
sovereignty as the basic condition for any viable system of international co-operation I would have speeded up one of the tasks that has consumed more time and effort during this century than any other."
38.	I went on to say-that under those circumstances we should now undertake to make new efforts, using all the means at our disposal, through international organizations and bilaterally, to implement the socio-economic order that the world requires today. This is a task in which the United Nations has an important role to play, through the activities of its relevant bodies.
39.	Once again I repeat that our fundamental duty is to keep alive the spirit of co-operation, despite the not-very- encouraging results of the Paris Conference.
35. The highest priority of the international community must be given to the task of finding ways and means of implementing the new international economic order, the basic concepts of which were defined by the United Nations. Putting this new economic order into operation will settle many social and political problems through a better and wiser distribution of the world's wealth. Moreover, it will lead to the establishment of universal social justice.
36. The Declaration adopted yesterday at the meeting of the Foreign Ministers of the Group of 77 [see Aj32j244j represents the objective view of the Group as a whole that the most significant part of the new world order needs still to be established.
37.	Since the adoption by the General Assembly on 10 December 1948 of the Universal Declaration on Human Rights, the protection of these rights has become the responsibility of the international community. That Declaration defined the dignity and worth of the human person as the loftiest aspiration for the advent of a world delivered from fear and poverty, from tyranny and oppression, where the fundamental freedoms are guaranteed.
38.	Since the time of Hidalgo and Morelos, the heroes of our independence, Mexico has fought for those noble principles, which cannot be understood except within the context of social rights. Those rights have achieved a new and permanent effect.
39.	Mexico firmly supports without reservation the adoption of adequate measures to strengthen the protection of human rights and will insist that they be, first, implemented in strict compliance with the conventions in force on the subject or with the appropriate decisions adopted by the United Nations, and secondly, applied, without discrimination of any kind, to all human beings, even to those who for socio-economic reasons are temporarily compelled to abandon their countries of origin.
40.	I now wish to speak about science and technology, the transfer of technology and the effective transfer of resources to the developing countries.
41.	Within the framework of scientific and technological co-operation, I should like to stress the importance of the preparation for the United Nations Conference on Science and Technology for Development for whose headquarters Mexico has offered its capital. This Conference will provide an excellent opportunity for examining the activities aimed at directing and promoting science and technology so that they become an instrument for the collective development of all countries and for the solution of the problems of employment, food, and income distribution, and for the increase of the productive capacity and of the exports of the developing countries.
42.	Science and technology must, in our view, be an instrument in the service of mankind and not the tool of selected elements, which would, paradoxically, reduce the capacity for development of the majority of the population of the world, while enhancing the growth and potential of a privileged minority. Science and technology must be dedicated to Eros, not to Thanatos, which would mean the destruction of unimaginably vast areas which would affect both man and the environment as in the case of the so-called neutron bomb, the last in the chain of diabolical destructive weapons.
43.	The United Nations system must bring to bear its full support so that developing countries may take advantage as far as possible of every opportunity for reinforcing and increasing their own real economic capacity.
44.	Mexico, as the Depositary Government of the Treaty for the Prohibition of Nuclear Weapons in Latin America, known as the Treaty of Tlatelolco, appreciates the full value of the gesture made by James E. Carter, President of the United States of America, when on 26 May of this year he personally signed Additional Protocol I of that instrument, whereby the countries of our region brought about the establishment of the first nuclear-free zone encompassing heavily populated areas. We feel that as a matter of priority Latin America should bring this instrument into full force as soon as possible.
45.	In accordance with the decision adopted last year, the General Assembly will meet in the spring of 1978 for a special session on disarmament. For the first time in the history of the United Nations, the international community will have the opportunity of making a thorough and exhaustive- review of the question—as its importance requires and indeed demands-including the reasons for the unfruitfulness of the work of the Conference of the Committee on Disarmament, which meets in Geneva.
46.	World military expenditure, estimated at more than $350 billion annually, has reached levels never before attained in peacetime. The waste of resources that this represents, added to the ever greater diversion to military purposes of the work of so many technicians and experts whose efforts are essential to development, is the best justification for taking immediate and concerted action. furthermore, the cumulative destructive power of the nuclear arsenals is such that their mere existence constitutes a danger of universal suicide,
47.	While acknowledging the special responsibility of the military Powers for taking disarmament measures, we nevertheless wish to express once again our concern at the fact that such important negotiations as the Strategic Arms Limitation Talks [SALT] should take place outside the
United Nations. This does not prevent us from taking note with interest of the declaration made by the United States of America and the Soviet Union in Washington on 24 September 1977, whereby both countries reaffirmed their determination to extend the obligations of the 1972 SALT agreements. Even though we have always considered those agreements of a very limited nature, we hope that such evidence of accord will augur well for the forthcoming adoption of effective disarmament measures.
48.	One of the permanent elements of Mexico's foreign policy has been to endeavour by all means at its disposal to halt the arms race, to eliminate nuclear weapons and other means of mass destruction and to strive to see to it that real measures are taken to bring us closer to the final objective of general and complete disarmament under effective international control.
49.	Moreover, in conjunction with Sweden and Yugoslavia, we have initiated action aimed at the early adoption of conventions limiting or prohibiting certain conventional weapons having cruel and indiscriminate effects.
50.	Mexico, as President Lopez Portillo has reiterated, has a history of struggle against colonialism and its vestiges. It will endeavour to see to it that the decisions adopted this year on the subject of physical colonialism, geopolitical colonialism and mental colonialism fully, safeguard the responsibility of the United Nations and comprise prompt action for the elimination of colonialism, including the application of enforcement action, as mentioned in Chapter VII of the Charter of the United Nations. Apart from the struggle against physical or geopolitical colonialism, Mexico is also aware of the need to fight against mental colonialism.
51.	I turn now to the question of the law of the sea. Mexico has actively participated in the sixth session of the Third United Nations Conference on the Law of the Sea, determined to help to make its work as great a success as possible. We note with appreciation that, in contrast to what happened at the fifth session, it was possible at this session to advance the work of finding solutions of the problems that still stand in the way of our reaching the objective that we have set for ourselves, namely, the adoption of a maritime code. We particularly welcome the fact that the text of article 55 of the informal single negotiating text now defines the legal status of the exclusive economic zone as a zone subject to specific international law and not included in the definition of the high seas or of territorial waters. Likewise, the rights of coastal States within that zone have been more clearly defined. Substantial progress was also achieved in the area of scientific research, and partial progress in that area pertaining to the pacific settlement of disputes. Finally, we consider that some advance was made in the search for solutions of one of the main problems confronting the Conference concerning the resources that are the common heritage of mankind, namely, how to exploit the sea-bed and ocean floor beyond the limits of national jurisdiction.
52.	We trust that at the seventh session, which is due to take place next spring, all States will continue to strive to reach an agreement on matters that are still outstanding. We must bear in mind that, unless we adopt a code of the sea, the oceans will fall prey to anarchy.
53.	The early conclusion of agreements on the law of the sea, the transnational companies, the transfer of technology, a new strategy for development that will contribute to the full implementation of the new international economic order, machinery that will ensure the faithful protection of human rights are all matters to which we must devote our efforts.
54.	Following a proposal of Costa Rica and Mexico, several countries met recently at San Jose in Costa Rica to rationalize and to regulate the fishing of the yellow-fin tuna. Good results are expected to come from the Mexican and Costa Rican proposals.
55.	Mexico is located in the northern portion of the American continent and, in equal sovereignty and dignity, it has increased its relations with the United States, with which it has established a modus operandi for handling common problems, in view of the fact that we share a border of 3,000 kilometres. We are also entering a new era of diplomacy with Canada. After all, Canada lies north of the colossus and we to the south of it.
56.	In essence, our problems relating to the United States are, though different, of a common nature. In the first place, the United States has not had a consistent policy of mutual understanding and agreement with Latin America. On the other hand, neither has Latin America had a permanent and mature policy with respect to the United States.
57.	But worst of all, Latin America has not had a continuous and understanding policy with respect to Latin America itself. These are theses advanced by the President of Mexico, Jose Lopez Portillo. In all cases, but particularly in the case of Latin America's policy regarding Latin America, we must unify our positions. While ideologies or political systems may still divide us, we must seek, whenever possible, our own similarities and not our differences. Our weakness has been our disunity.
58.	Efforts, however, are being made in connexion with United States policies with regard to Latin America which seem to be improving. This is evidenced vis-à-vis Mexico by the signing of Additional Protocols I and II to the Treaty of Tlatelolco and by Mexico's recovery of the Ojinaga salient and vis-à-vis the rest of Latin America by the signing of the two treaties of Panama and the Additional Protocol.
59.	In the last-mentioned case, that of Panama, Mexico has maintained that the Republic of Panama had to recover unconditionally full sovereignty over its own territory.
60.	With regard to Latin America itself, the first attempt at holding a high-level meeting was made in Bogota on 6 August 1977, with the participation of the Presidents or Heads of Government of various Latin American countries: Mexico in North America; Costa Rica and Panama in Central America; Jamaica in the Caribbean; and Colombia and Venezuela in South America. It was an experience worth repeating, particularly in order to reinforce the bonds of brotherhood with Latin America, with which we have cultural and historical links.
61.	Among the subjects discussed at the Bogota meeting, which I have just mentioned, I should like to stress the consensus that emerged on the need to find a just and prompt solution of the problem of Belize, on the basis of the principles that were reaffirmed at the Conference, in particular, that of the right to self-determination. I take this opportunity of expressing once again our firm hope that, until such time as a solution is found, neither of the parties directly involved in the conflict will attempt to resolve it unilaterally, thus endangering peace in the region.
62.	After a suspension of 40 years, diplomatic relations have now been resumed with territorial Spain. Relation with the Spanish Republic in exile, from which we inherited many democratic and cultural teachings, had previously been terminated. Thus, two peoples bound by ties of affection have been reunited, diplomatically and fraternally.
63.	Peace is one and indivisible. This Organization has received the historical trust of defending it and preserving it, which means that it must seek, through negotiation and conciliation, acceptable formulas based on mutual respect.
64.	There is no doubt that the Middle East situation is one of the main threats to international peace, and this fact places the Assembly under the obligation of giving the matter the required priority and of taking effective steps to find a way that will lead to a just settlement of the problem. Mexico endorses an early convening of the Peace Conference on the Middle East with the participation not only of all the parties directly concerned and of the super-Powers but also of a limited and representative number of other States whose participation could help in the achievement of a viable solution of the problem. We confirm our support of Security Council resolution 242 (1967) as the soundest base on which to seek a just solution of the problem.
65.	One of the areas where the United Nations has achieved its greatest success is the decolonization of the modern world. Yet we are now confronted with an impasse with regard to possible action by the Organization to solve the three fundamental problems in that area, namely, the refusal by the minority Government of Zimbabwe- Rhodesia—to transfer power to the majority; the continuing illegal occupation of Namibia by South Africa and the need to find ways and means for the United Nations Council for Namibia to fulfil its mandate; and the policy of apartheid of the South African Government. Mexico demands that a prompt settlement of these urgent problems be encouraged.
66.	Despite the efforts that have been made within the framework of the Organization, there still remains much to be done before women are fully integrated into the development process as equal partners with men.
67.	In each of our countries, efforts are being made to attain that end. In Mexico, we have eliminated all traces of discrimination from our laws-that is to say that there is no legal difference between the opportunities afforded to men and those afforded to women in Mexican society.
68.	We must now eradicate discrimination from our daily attitudes, from our way of thinking, and allow women the same rights as men, giving them equal treatment not only in our laws but also in social and economic reality.
69.	The United Nations Decade for Women: Equality, Development and Peace is the culmination of a process, the basis of which was laid during the World Conference of the International Women's Year, which took place in Mexico City in 1975
70.	Mexico is bound by friendship to all the peoples of the earth. We strive to increase that friendship. Our relations with countries of diverse ideologies and different levels of development could not be better. We are part of the developing world, whose ideals we share.
71.	The United Nations represents a positive effort at a rational solution of world problems. The means offered cover the economic, political and social fields.
72.	Nations and individuals alike often repeat the same patterns of conduct even though such patterns may be self-destructive or tend to destroy others. This may be due to a lack of knowledge or understanding of the deep causes that motivate such conduct and the struggles between the impulses that govern behaviour. This accounts for the marked contrast between the rational, conscious, and apparent objectives and the incontrovertible reality of events.
73.	We express the hope that in this forum mankind will be able to blend the sum of knowledge derived from a multidisciplinary effort and, under the aegis of humanitarianism, use the wisdom thus gained to ensure full survival of the human species on this earth.
 

	

	

